Exhibit 10.2

AMENDED AND RESTATED
PLEDGE AND SECURITY AGREEMENT

 

 

This AMENDED AND RESTATED PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is
dated as of November 12, 2003 and entered into by and among La Quinta
Properties, Inc., a Delaware corporation (“Borrower”), La Quinta Corporation, a
Delaware corporation (“Holdings”), each of THE UNDERSIGNED DIRECT AND INDIRECT
SUBSIDIARIES of Borrower and Holdings (each of such undersigned Subsidiaries
being a “Subsidiary Grantor” and collectively “Subsidiary Grantors”) and each
ADDITIONAL GRANTOR that may become a party hereto after the date hereof in
accordance with Section 18 hereof (Borrower, Holdings, each Subsidiary Grantor,
and each Additional Grantor being a “Grantor” and collectively the “Grantors”)
and Canadian Imperial Bank of Commerce, as collateral agent for and
representative of Lenders (in such capacity herein called “Collateral Agent”)
the Lenders (as hereinafter defined) party to the Credit Agreement referred to
below, any Hedge Exchangers (as hereinafter defined) and any holders of the
Senior Notes (as hereinafter defined) (individually, a “Senior Note Holder” and
collectively, the “Senior Note Holders”).

 

PRELIMINARY STATEMENTS

 

A.            Pursuant to the Amended and Restated Credit Agreement dated as of
November 12, 2003 (said Amended and Restated Credit Agreement, as amended to the
date hereof, and as it may hereafter be further amended, restated, supplemented
or otherwise modified from time to time, being the “Credit Agreement”; the terms
defined therein and not otherwise defined herein being used herein as therein
defined), by and among Borrower, Holdings, as guarantor, the financial
institutions party thereto from time to time as lenders (“Lenders”), Canadian
Imperial Bank of Commerce, acting through one or more of its agencies, branches
or affiliates a administrative agent (“Administrative Agent”), Fleet Securities
Inc., acting through one or more of its branches or affiliates as syndication
agent (“Syndication Agent”) and Credit Lyonnais New York Branch, as
documentation agent, which Credit Agreement amends and restates in its entirety
the Credit Agreement dated as of June 6, 2001, by and among Borrower, Holdings,
Lenders, Administrative Agent, and Syndication Agent, as amended to the date
hereof (the “Existing Credit Agreement”), Lenders have made certain commitments,
subject to the terms and conditions set forth in the Credit Agreement, to extend
certain credit facilities to Borrower.

 

B.            The obligations under the Existing Credit Agreement are secured
pursuant to a Pledge and Security Agreement dated as of  June 6, 2001 (the
“Existing Pledge and Security Agreement”) and each of the parties hereto desires
to enter into this Agreement as an amendment and restatement of the Existing
Pledge and Security Agreement, to which they are a party.

 

1

--------------------------------------------------------------------------------


 

C.            Each of Borrower, Holdings and each other Grantor herby confirms
that the security interests granted and perfected under the Existing Pledge and
Security Agreement will continue to secure their Obligations under the Credit
Agreement and the other Loan Documents to which they are a party.

 

D.            Each of Borrower, Holdings  and each other Grantor from time to
time becoming a party to this Agreement desires to further secure their
Obligations under the Credit Agreement and the other Loan Documents to which
they are a party by entering into this Agreement and granting the security
interests provided for herein.

 

E.             Borrower and Holdings may from time to time enter, or may from
time to time have entered, into one or more Hedge Agreements (collectively, the
“Lender Hedge Agreements”) with one or more Persons that are Lenders or
Affiliates of Lenders at the time such Lender Hedge Agreements are entered into
(in such capacity, collectively, “Hedge Exchangers”) in accordance with the
terms of the Credit Agreement, and it is desired that the obligations of
Borrower and Holdings under the Lender Hedge Agreements, including without
limitation the obligation of Borrower and Holdings to make payments thereunder
in the event of early termination thereof, together with all obligations of
Borrower and Holdings under the Credit Agreement and the other Loan Documents,
be secured by certain of the Collateral hereunder.

 

F.             Subsidiary Grantors have executed and delivered that certain
Subsidiary Guaranty dated as of the date hereof (said Subsidiary Guaranty, as
amended to the date hereof, and as it may hereafter be further amended,
restated, supplemented or otherwise modified from time to time, being the
“Subsidiary Guaranty”) in favor of Collateral Agent for the benefit of Lenders,
pursuant to which each Subsidiary Grantor has guarantied the prompt payment and
performance when due of all obligations of Borrower under the Credit Agreement.

 

G.            It is a condition precedent to the continuation of credit by
Lenders under the Credit Agreement that Grantors listed on the signature pages
hereof shall have granted the security interest and undertaken the obligations
contemplated by this Agreement.

 

H.            Borrower has issued certain indebtedness evidenced by the Senior
Notes described on Schedule A attached hereto (the “Senior Notes”).  Pursuant to
the indentures and the supplements thereto described on Schedule A
(collectively, the “Senior Indentures”) between the trustees (individually, a
“Trustee” and collectively, the “Trustees”) for the Senior Notes and Borrower,
the obligations thereunder (the “Note Obligations”) are required to be equally
and ratably secured with the Obligations under the Credit Agreement and other
Loan Documents so long as such Obligations are secured by the Collateral (as
defined in Section 1).

 

NOW, THEREFORE, in consideration of the premises and in order to induce Lenders
to continue the extension of credit under the Credit Agreement and to induce
Hedge Exchangers to enter into the Lender Hedge Agreements, and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, each Grantor hereby agrees with Collateral Agent as follows:

 

Section 1.                                          Grant of Security.

 

Each Grantor hereby acknowledges and reaffirms the security interest granted by
each such Grantor pursuant to the Existing Pledge and Security Agreement, which
Existing Pledge and Security Agreement is being amended and restated it its
entirety by this Agreement.  Each Grantor hereby assigns to Collateral Agent and
hereby grants to Collateral Agent as security for the Secured Obligations (as
defined in Section 2) equally and ratably, a First Priority security interest
in, all of such Grantor’s right, title and interest in and to the following, in
each case whether now or hereafter existing, whether tangible or intangible, or
in which such Grantor now has or hereafter acquires an interest and wherever the
same may be located (the “Collateral”):

 

2

--------------------------------------------------------------------------------


 

(a)           the “Securities Collateral”, which term means:

 

(i)            all shares of stock, partnership interests, interests in joint
ventures, limited liability company interests and all other equity interests now
or hereafter owned by such Grantor in any Meditrust Subsidiary set forth, or
required to be set forth, on Schedule 1(a)(i) from time to time, including all
securities convertible into, and rights, warrants, options and other rights to
purchase or otherwise acquire, any of the foregoing now or hereafter owned by
such Grantor, including those owned on the date hereof and described on
Schedule 1(a)(i) from time to time, and the certificates or other instruments
representing any of the foregoing and any interest of such Grantor in the
entries on the books of any securities intermediary pertaining thereto (the
“Pledged Interests”), and all dividends, distributions, returns of capital,
cash, warrants, option, rights, instruments, rights to vote or manage the
business of such Meditrust Subsidiary pursuant to organizational documents
governing the rights and obligations of the stockholders, partners, members or
other owners thereof and other property or proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such Pledged Interests; provided, that if the issuer of any of such Pledged
Interests is a controlled foreign corporation (used hereinafter as such term is
defined in Section 957(a) or a successor provision of the Internal Revenue
Code), the Pledged Interests shall not include any shares of stock of such
issuer in excess of the number of Securities of such issuer possessing up to but
not exceeding 65% of the voting power of all classes of Securities entitled to
vote of such issuer, and all dividends, cash, warrants, rights, instruments and
other property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such Pledged
Interests (as used herein, “Meditrust Subsidiary” shall mean each Person and
successor thereof as set forth on Schedule 1(a)(i) from time to time, together
with any Person or Persons that may be direct or indirect Subsidiaries of the
Borrower and Holdings from time to time); and

 

(ii)           all indebtedness from time to time owed to such Grantor by any
obligor that is, or becomes, a direct or indirect Subsidiary of such Grantor,
including the indebtedness described on Schedule 1(a)(ii) and issued by the
obligors named therein, and the instruments evidencing such indebtedness (the
“Pledged Debt”), and all interest, cash, instruments and other property or
proceeds from time to time received, receivable or otherwise distributed in
respect of or in exchange for any or all of the Pledged Debt;

 

3

--------------------------------------------------------------------------------


 

(b)           the mortgage loans listed in Schedule 1(b), as each such mortgage
loan may be amended, restated, supplemented or otherwise modified from time to
time (said mortgage loans, as so amended, restated, supplemented or otherwise
modified, being referred to herein individually as a “Mortgage Loan” and
collectively as the “Mortgage Loans”), including, without limitation, (i) all
rights of such Grantor to receive moneys due or to become due under or pursuant
to the Mortgage Loans, including, interest, principal and late charges and other
payments, if any, due or to become due to Grantor whether as contractual
obligations, damages, condemnation rights or otherwise, (ii) all documents,
notes, instruments and other agreements executed in connection with the Mortgage
Loans (collectively, the “Mortgage Loan Documents”), (iii) all rights of such
Grantor to receive proceeds of any insurance, indemnity, warranty or guaranty
with respect to the Mortgage Loans and Mortgage Loan Documents, (iv) all claims
of such Grantor for damages arising out of any breach of or default under the
Mortgage Loans and Mortgage Loan Documents, and (v) all rights of such Grantor
to terminate, amend, supplement, modify or exercise rights or options under the
Mortgage Loans or Mortgage Loan Documents, to perform thereunder and to compel
performance and otherwise exercise all remedies thereunder; and

 

(c)           all proceeds, products, rents and profits of or from any and all
of the foregoing Collateral and, to the extent not otherwise included, all
payments under insurance (whether or not Collateral Agent is the loss payee
thereof), or any indemnity, warranty or guaranty, payable by reason of loss or
damage to or otherwise with respect to any of the foregoing Collateral.  For
purposes of this Agreement, the term “proceeds” includes whatever is receivable
or received when Collateral or proceeds are sold, exchanged, collected or
otherwise disposed of, whether such disposition is voluntary or involuntary.

 

Section 2.                                          Security for Obligations.

 

This Agreement secures, and the Collateral assigned by each Grantor is
collateral security for, on an equal and ratable basis, the prompt payment or
performance in full when due, whether at stated maturity, by required
prepayment, declaration, acceleration, demand or otherwise (including without
limitation the payment of amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code), of all Secured
Obligations of such Grantor.  The Obligations described in subsection 2(a) are
referred to as the “Loan Obligations.”  “Secured Obligations” means:

 

(a)           with respect to Borrower, Holdings, each Subsidiary Grantor and
each Additional Grantor, all obligations and liabilities of every nature of each
of them now or hereafter existing under or arising out of or in connection with
the Credit Agreement and the other Loan Documents in each case together with all
extensions or renewals thereof, whether for principal, interest (including
without limitation interest that, but for the filing of a petition in bankruptcy
with respect to Borrower and Holdings or any other Grantor, would accrue on such
obligations, whether or not a claim is allowed against Borrower and Holdings or
such Grantor for such interest in the related bankruptcy proceeding),
reimbursement of amounts drawn under Letters of Credit, cash collateralization
of outstanding Letters of Credit in an amount equal to the aggregate undrawn
amount of such Letters of Credit, fees, expenses, indemnities or otherwise,
whether voluntary or involuntary, direct or indirect, absolute or contingent,
liquidated or unliquidated, whether or not jointly owed with others, and whether
or not from time to time decreased or extinguished and later increased, created
or incurred, and all or any portion of such obligations or liabilities that are
paid, to the extent all or any part of such payment is avoided or recovered
directly or indirectly from Collateral Agent as a preference, fraudulent
transfer or otherwise, and all obligations of every nature of Grantors now or
hereafter existing under this Agreement;

 

4

--------------------------------------------------------------------------------


 

(b)           with respect to Borrower, the obligations of Borrower under the
Senior Notes (the “Note Obligations”); and

 

(c)           with respect to Borrower and Holdings only, the obligations of
Borrower and Holdings under any Lender Hedge Agreements (the “Hedge
Obligations”).

 

In no event shall this Agreement be construed to constitute a guarantee of, or
grant of a security interest or lien to secure, any Hedge Obligations by any
Grantor other than Borrower and Holdings.

 

Section 3.                                          Grantors Remain Liable.

 

Anything contained herein to the contrary notwithstanding, (a) each Grantor
shall remain liable under any contracts and agreements included in the
Collateral, to the extent set forth therein, to perform all of its duties and
obligations thereunder to the same extent as if this Agreement had not been
executed, (b) the exercise by Collateral Agent of any of its rights hereunder
shall not (except as provided in Section 15) release any Grantor from any of its
duties or obligations under the contracts and agreements included in the
Collateral, and (c) Collateral Agent shall not have any obligation or liability
under any contracts, licenses, and agreements included in the Collateral by
reason of this Agreement, nor shall Collateral Agent be obligated to perform any
of the obligations or duties of any Grantor thereunder or to take any action to
collect or enforce any claim for payment assigned hereunder.

 

Section 4.                                          Representations and
Warranties.

 

Each Grantor represents and warrants as follows:

(a)           Ownership of Collateral.  Except as expressly permitted by the
Credit Agreement (including subsection 5.5 thereof) and for the security
interest created by this Agreement, such Grantor owns the Collateral owned by
such Grantor free and clear of any Lien other than Liens permitted under Section
7.2 of the Credit Agreement.  Except as permitted by the Credit Agreement and
such as may have been filed in favor of Collateral Agent relating to this
Agreement, no effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any filing or
recording office.

 

(b)           Office Locations.  The chief place of business, the chief
executive office and the office where such Grantor keeps its records regarding
the Collateral and all originals of all chattel paper that evidence Collateral
are, as of the date hereof, and, have been for the four month period preceding
the date hereof, or, in the case of an Additional Grantor, the date of the
applicable Counterpart (defined in Section 17), located at the locations set
forth on Schedule 4(b);

 

(c)           Names.  No Grantor (or predecessor by merger or otherwise of such
Grantor) has, within the four month period preceding the date hereof, or, in the
case of an Additional Grantor, the date of the applicable Counterpart, had a
different name from the name of such Grantor listed or the signature pages
hereof.

 

5

--------------------------------------------------------------------------------


 

(d)           Delivery of Certain Collateral.  All certificates or instruments
(excluding checks) evidencing, comprising or representing the Collateral, to the
extent required by Collateral Agent, have been delivered to Collateral Agent
duly endorsed or accompanied by duly executed instruments of transfer or
assignment in blank.

 

(e)           Securities Collateral.  (i) All of the Pledged Interests described
on Schedule 1(a)(i) have been duly authorized and validly issued and are fully
paid and non-assessable; (ii) all of the Pledged Debt described on Schedule
1(a)(ii) has been duly authorized, authenticated or issued, and delivered and is
the legal, valid and binding obligation of the issuers thereof and is not in
default; (iii) the Pledged Interests constitute all of the issued and
outstanding shares of stock or other equity interests of each issuer thereof
held by the Grantors (subject to the proviso to Section 1(a)(i) with respect to
shares of a foreign controlled corporation), and, except as disclosed on
Schedule 4(e) attached hereto, there are no outstanding warrants, options or
other rights to purchase, or other agreements outstanding with respect to, or
property that is now or hereafter convertible into, or that requires the
issuance or sale of, any Pledged Interests; (iv) the Pledged Debt constitutes
all of the issued and outstanding intercompany indebtedness evidenced by a
promissory note of the respective issuers thereof owing to such Grantor; (v)
Schedule 1(a)(i) sets forth all of the Pledged Interests owned by each Grantor
on the date hereof; and (vi) Schedule 1(a)(ii) sets forth all of the Pledged
Debt in existence on the date hereof.

 

(f)            Perfection.  The security interests in the Collateral granted to
Collateral Agent hereunder constitute valid security interests in the
Collateral, securing the payment of the Secured Obligations of such Grantor upon
(i) the filing of UCC financing statements naming each Grantor as “debtor”,
naming Collateral Agent as “secured party” and describing the Collateral in the
filing offices with respect to such Grantor set forth on Schedule 4(f), (ii) in
the case of the Securities Collateral consisting of certificated securities or
evidenced by instruments, delivery of the certificates representing such
certificated securities and delivery of such instruments to Collateral Agent, in
each case duly endorsed or accompanied by duly executed instruments of
assignment or transfer in blank, and (iii) in the case of the Mortgage Loans,
delivery of the original promissory notes evidencing the Mortgage Loans, in each
case duly endorsed or accompanied by duly executed instruments of assignment or
transfer in blank, together with original Mortgage Loan Documents and other
instruments evidencing such Collateral, to the extent required by Collateral
Agent, all of which filings and actions have been made or taken and the security
interests in the Collateral granted to Collateral Agent for the ratable benefit
of Lenders and Hedge Exchangers will continue to constitute, with respect to any
such filing or action taken in the future, valid security interests therein.

 

(g)           Mortgage Loans.  To the best of Grantor’s knowledge, (i) the
Mortgage Loan Documents have been duly executed and delivered, and constitute
the legal, valid and binding obligations of the mortgagors thereunder,
enforceable in accordance with their terms, except as enforceability may be
limited by applicable insolvency, bankruptcy or other laws affecting creditors
rights generally, or general principles of equity, whether such enforceability
is considered in a proceeding in equity or at law and (ii) the promissory notes
delivered to Collateral Agent in connection with the Mortgage Loans are true,
correct and complete originals of all such promissory notes in effect on the
date hereof and have not, as of the date hereof, been further modified or
amended.

 

6

--------------------------------------------------------------------------------


 

Section 5.                                          Further Assurances.

 

(a)           Generally.  Each Grantor agrees that from time to time, at the
expense of Grantors, such Grantor will promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
that Collateral Agent may reasonably request, in order to perfect and protect
any security interest granted or purported to be granted hereby or to enable
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing,
each Grantor will:  (i) at the reasonable request of Collateral Agent, mark
conspicuously each of its records pertaining to the Collateral, with a legend,
in form and substance satisfactory to Collateral Agent, indicating that such
Collateral is subject to the security interest granted hereby, (ii) execute and
file such financing or continuation statements, or amendments thereto, and such
other instruments or notices, as may be necessary or as Collateral Agent may
reasonably request, in order to perfect and preserve the security interests
granted or purported to be granted hereby, (iii) furnish to Collateral Agent
from time to time statements and schedules further identifying and describing
the Collateral and such other reports in connection with the Collateral as
Collateral Agent may reasonably request, all in reasonable detail, (iv) at any
reasonable time, upon request by Collateral Agent, exhibit the Collateral to and
allow inspection of the Collateral by Collateral Agent, or persons designated by
Collateral Agent, (v) at Collateral Agent’s reasonable request, appear in and
defend any action or proceeding that may affect such Grantor’s title to or
Collateral Agent’s security interest in all or any part of the Collateral, and
(vi) use commercially reasonable efforts to obtain any necessary consents of
third parties to the assignment and perfection of a security interest to
Collateral Agent with respect to any Collateral. Each Grantor hereby authorizes
Collateral Agent to file one or more financing or continuation statements, and
amendments thereto, relative to all or any part of the Collateral without the
signature of any Grantor.  Each Grantor agrees that a carbon, photographic or
other reproduction of this Agreement or of a financing statement signed by such
Grantor shall be sufficient as a financing statement and may be filed as a
financing statement in any and all jurisdictions.

 

(b)           Securities Collateral.  Without limiting the generality of the
foregoing Section 5(a), each Grantor agrees that it will, upon obtaining any
additional shares of stock or other securities required to be pledged hereunder,
promptly (and in any event within five Business Days) deliver to Collateral
Agent a Pledge Supplement, duly executed by such Grantor, in substantially the
form of Exhibit I (a “Pledge Supplement”), in respect of the additional Pledged
Interests or Pledged Debt to be pledged pursuant to this Agreement.  Upon each
delivery of a Pledge Supplement to Collateral Agent,  the representations and
warranties contained in clauses (i)-(vi) of Section 4(e) hereof shall be deemed
to have been made by such Grantor as to the Securities Collateral described in
such Pledge Supplement as of the date thereof subject to the matters disclosed
in Schedule 4(e), as such Schedule 4(e) may be amended or modified by Grantor
(as reasonably approved by Collateral Agent) in connection with the delivery of
any such Pledge Supplement.  Each Grantor hereby authorizes Collateral Agent to
attach each Pledge Supplement to this Agreement and agrees that all Pledged
Interests or Pledged Debt of such Grantor listed on any Pledge Supplement shall
for all purposes hereunder be considered Collateral of such Grantor; provided
that the failure of any Grantor to execute a Pledge Supplement with respect to
any additional Pledged Interests or Pledged Debt pledged pursuant to this
Agreement shall not impair the security interest of Collateral Agent therein or
otherwise adversely affect the rights and remedies of Collateral Agent hereunder
with respect thereto.

 

7

--------------------------------------------------------------------------------


 

(c)           Mortgage Loans.  Without limiting the generality of the foregoing
subsection 5(a), each Grantor agrees that it will, upon providing any mortgage
loans or financing to any Person (other than Pledged Debt which is subject to
subsection 5(b)), promptly (and in any event within five Business Days) deliver
to Collateral Agent a Pledge Supplement, duly executed by such Grantor, in
substantially the form of Exhibit II (a “Mortgage Pledge Supplement”), in
respect of the additional Mortgage Loan and Mortgage Loan Documents to be
pledged pursuant to this Agreement.  Each Grantor hereby authorizes Collateral
Agent to attach each Pledge Supplement to this Agreement and agrees that all
Mortgage Loan and Mortgage Loan Documents of such Grantor listed on any Pledge
Supplement shall for all purposes hereunder be considered Collateral of such
Grantor; provided that the failure of any Grantor to execute a Pledge Supplement
with respect to any additional Mortgage Loan and Mortgage Loan Documents pledged
pursuant to this Agreement shall not impair the security interest of Collateral
Agent therein or otherwise adversely affect the rights and remedies of
Collateral Agent hereunder with respect thereto.

 

Section 6.                                          Certain Covenants of
Grantors.

 

Each Grantor shall:

 

(a)           not use or permit any Collateral to be used unlawfully or in
violation of any provision of this Agreement or any applicable statute,
regulation or ordinance or any policy of insurance covering the Collateral;

 

(b)           notify Collateral Agent of any change in such Grantor’s name,
identity or corporate structure within 15 days of such change;

 

(c)           if Collateral Agent gives value to enable such Grantor to acquire
rights in or the use of any Collateral, use such value for such purposes; and

 

(d)           except as expressly permitted by the Credit Agreement, pay or
cause to be paid promptly when due all property and other taxes, assessments and
governmental charges or levies imposed upon, and all claims (including claims
for labor, services, materials and supplies) against, the Collateral, except to
the extent the validity thereof is being contested in good faith; provided that
such Grantor shall in any event pay such taxes, assessments, charges, levies or
claims not later than one day prior to the date of any proposed sale under any
judgment, writ or warrant of attachment entered or filed against such Grantor or
any of the Collateral as a result of the failure to make such payment.

 

Section 7.                                          Special Covenants With
Respect to the Securities Collateral
and Mortgage Loans.

 

(a)           Delivery.  Each Grantor agrees that all certificates or
instruments representing or evidencing the Securities Collateral and Mortgage
Loans to the extent required by Collateral Agent shall be delivered to and held
by or on behalf of Collateral Agent pursuant hereto and shall be in suitable
form for transfer by delivery or, as applicable, shall be accompanied by such
Grantor’s endorsement, where necessary, or duly executed instruments of transfer
or assignment in blank, all in form and substance satisfactory to Collateral
Agent.  Collateral Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Securities Collateral for
certificates or instruments of smaller or larger denominations.

 

8

--------------------------------------------------------------------------------


 

(b)           Covenants.  Each Grantor shall, except as permitted by the Credit
Agreement, to the extent such Grantor controls such issuer, (i) not permit any
issuer of Pledged Interests to merge or consolidate unless all the outstanding
capital stock or other equity interests of the surviving or resulting Person
owned by such Grantor are, upon such merger or consolidation, pledged hereunder
and no cash, securities or other property is distributed in respect of the
outstanding shares of any other constituent corporation; provided, if the
surviving or resulting Person upon any such merger or consolidation involving an
issuer of Pledged Interests which is a controlled foreign corporation is a
controlled foreign corporation, then such Grantor shall only be required to
pledge outstanding capital stock of such surviving or resulting Person
possessing up to but not exceeding 65% of the voting power of all classes of
capital stock of such issuer entitled to vote; (ii) cause each issuer of Pledged
Interests not to issue any stock, other equity interests or other securities in
addition to or in substitution for the Pledged Interests issued by such issuer,
except to such Grantor; (iii) pledge hereunder, immediately upon its acquisition
(directly or indirectly) thereof, any and all additional shares of stock, other
equity interests or other securities of each issuer of Pledged Interests;
(iv) pledge hereunder, immediately upon its acquisition (directly or indirectly)
thereof, any and all shares of stock or other equity interests of any Person
that, after the date of this Agreement, becomes, as a result of any occurrence,
a direct Subsidiary of such Grantor; provided, notwithstanding anything
contained in this clause (iv) to the contrary, such Grantor shall only be
required to pledge the outstanding capital stock of a controlled foreign
corporation possessing up to but not exceeding 65% of the voting power of all
classes of capital stock of such controlled foreign corporation entitled to
vote; (v) pledge hereunder, immediately upon their issuance, any and all
instruments or other evidences of additional indebtedness from time to time owed
to such Grantor by any obligor on the Pledged Debt; (vi) pledge hereunder,
immediately upon their issuance, any and all instruments or other evidences of
indebtedness from time to time owed to such Grantor by any Person that after the
date of this Agreement becomes, as a result of any occurrence, a direct or
indirect Subsidiary of such Grantor; and (vii), at the request of Collateral
Agent, promptly execute and deliver to Collateral Agent an agreement providing
for the control, as that term is defined in the UCC, by Collateral Agent of all
securities entitlements and securities accounts of such Grantor.

 

9

--------------------------------------------------------------------------------


 

(c)           Voting and Distributions.  So long as no Event of Default shall
have occurred and be continuing, (i) each Grantor shall be entitled to exercise
any and all voting and other consensual rights pertaining to the Securities
Collateral and Mortgage Loans or any part thereof for any purpose not
inconsistent with the terms of this Agreement or the Credit Agreement; provided,
no Grantor shall exercise or refrain from exercising any such right if
Collateral Agent shall have notified such Grantor that, in Collateral Agent’s
reasonable judgment, such action would have a Material Adverse Effect on the
value of the Securities Collateral or Mortgage Loans (it being understood,
however, that neither (A) the voting by such Grantor of any Pledged Interests
for or such Grantor’s consent to the election of directors or other members of a
governing body of an issuer of Pledged Interests at a regularly scheduled annual
or other meeting of stockholders or holders of equity interests or with respect
to incidental matters at any such meeting, nor (B) such Grantor’s consent to or
approval of any action otherwise permitted under this Agreement and the Credit
Agreement shall be deemed inconsistent with the terms of this Agreement or the
Credit Agreement within the meaning of this Section, and no notice of any such
voting or consent need be given to Collateral Agent); (ii) each Grantor shall be
entitled to receive and retain, and to utilize free and clear of the lien of
this Agreement, any and all dividends, other distributions and interest paid in
respect of the Securities Collateral and Mortgage Loans; provided, upon the
occurrence and during the continuation of an Event of Default, any and all (A)
dividends, distributions and interest paid or payable other than in cash in
respect of, and instruments and other property received, receivable or otherwise
distributed in respect of, or in exchange for, any Securities Collateral,
(B) dividends and other distributions paid or payable in cash in respect of any
Securities Collateral in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, capital surplus or
paid-in-surplus, and (C) cash paid, payable or otherwise distributed in respect
of principal or in redemption of or in exchange for any Securities Collateral,
shall be, and shall forthwith be delivered to Collateral Agent to hold as,
Securities Collateral and shall, if received by such Grantor, be received in
trust for the benefit of Collateral Agent, be segregated from the other property
or funds of such Grantor and be forthwith delivered to Collateral Agent as
Securities Collateral in the same form as so received (with all necessary
endorsements); and (iii) Collateral Agent shall promptly execute and deliver (or
cause to be executed and delivered) to such Grantor all such proxies, dividend
payment orders and other instruments as such Grantor may from time to time
reasonably request for the purpose of enabling such Grantor to exercise the
voting and other consensual rights which it is entitled to exercise pursuant to
clause (i) above and to receive the dividends, distributions, principal or
interest payments which it is authorized to receive and retain pursuant to
clause (ii) above.

 

Upon the occurrence and during the continuation of an Event of Default, upon
written notice from Collateral Agent to any Grantor, (x) all rights of such
Grantor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant hereto shall cease, and all such
rights shall thereupon become vested in Collateral Agent who shall thereupon
have the sole right to exercise such voting and other consensual rights during
such continuation; (y) all rights of such Grantor to receive the dividends,
other distributions and interest payments which it would otherwise be authorized
to receive and retain pursuant hereto shall cease, and all such rights shall
thereupon become vested in Collateral Agent who shall thereupon have the sole
right to receive and hold as Securities Collateral such dividends, other
distributions and interest payments during such continuation; and (z) all
dividends, principal, interest payments and other distributions which are
received by such Grantor contrary to the provisions of clause (ii) of the
immediately preceding paragraph or clause (y) above shall be received in trust
for the benefit of Collateral Agent as provided herein, shall be segregated from
other funds of such Grantor, and shall forthwith be paid over to Collateral
Agent as Securities Collateral in the same form as so received (with any
necessary endorsements).

 

10

--------------------------------------------------------------------------------


 

In order to permit Collateral Agent to exercise the voting and other consensual
rights which it may be entitled to exercise pursuant hereto and to receive all
dividends and other distributions which it may be entitled to receive hereunder,
(I) each Grantor shall promptly execute and deliver (or cause to be executed and
delivered) to Collateral Agent all such proxies, dividend payment orders and
other instruments as Collateral Agent may from time to time reasonably request,
and (II) without limiting the effect of clause (I) above, each Grantor hereby
grants to Collateral Agent an irrevocable proxy to vote the Pledged Interests
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Interests would be entitled (including giving or
withholding written consents of shareholders or other holders of equity
interests, calling special meetings of shareholders or other holders of equity
interests and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Interests on the record books of the issuer thereof) by any other
Person (including the issuer of the Pledged Interests or any officer or agent
thereof), upon the occurrence and during the continuation of an Event of
Default, and only upon such occurrence and during the continuation thereof, and
which proxy shall only terminate upon the payment in full of the Secured
Obligations.

 

Section 8.                                          Special Covenants With
Respect to the Mortgage Loan Documents.

 

(a)           Each Grantor shall at its expense:

 

(i)            if consistent with sound business practices, perform and observe
all terms and provisions of the Mortgage Loan Documents to be performed or
observed by it, maintain the Mortgage Loan Documents in full force and effect,
modify or amend such Mortgage Loan Documents or otherwise enforce the Mortgage
Loan Documents in accordance with their terms as and to the extent that the
failure to so perform and observe could constitute an Event of Default; and

 

(ii)           upon the reasonable request of Collateral Agent, furnish to
Collateral Agent, promptly upon receipt thereof, copies of all notices, requests
and other documents received by such Grantor under or pursuant to the Mortgage
Loan Documents, and from time to time (A) furnish to Collateral Agent such
information and reports regarding the Mortgage Loan Documents as Collateral
Agent may reasonably request and (B) upon request of Collateral Agent make to
the parties to such Mortgage Loan Documents such demands and requests for
information and reports or for action as such Grantor is entitled to make under
the Mortgage Loan Documents.

 

(b)           Upon the occurrence and during the continuance of an Event of
Default, no Grantor shall:

 

(i)            cancel or terminate any of the Mortgage Loan Documents or consent
to or accept any cancellation or termination thereof, except in accordance with
its terms;

 

(ii)           amend or otherwise modify the Mortgage Loan Documents or give any
consent, waiver or approval thereunder;

 

(iii)          waive any default under or breach of the Mortgage Loan Documents;

 

 

11

--------------------------------------------------------------------------------


 

(iv)          consent to or permit or accept any prepayment of amounts to become
due under or in connection with the Mortgage Loan Documents, except as expressly
provided therein; or

 

(v)           take any other action in connection with the Mortgage Loan
Documents that could reasonably be expected to materially impair the value of
the interest or rights of such Grantor thereunder or that could reasonably be
expected to materially impair the interest or rights of Collateral Agent.

 

Section 9.                                          Collateral Agent Appointed
Attorney-in-Fact.

 

Each Grantor hereby irrevocably appoints Collateral Agent as such Grantor’s
attorney-in-fact, with full authority in the place and stead of such Grantor and
in the name of such Grantor, Collateral Agent or otherwise, from time to time in
Collateral Agent’s discretion, effective upon the occurrence and during the
continuation of an Event of Default, and only at such time, to take any action
and to execute any instrument that Collateral Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including without
limitation:

 

(a)           to obtain and adjust insurance required to be maintained by such
Grantor or paid to Collateral Agent pursuant to the Credit Agreement;

 

(b)           to ask for, demand, collect, sue for, recover, compound, receive
and give acquittance and receipts for moneys due and to become due under or in
respect of any of the Collateral;

 

(c)           to receive, endorse and collect any drafts or other instruments,
documents and chattel paper in connection with clauses (a) and (b) above;

 

(d)           to file any claims or take any action or institute any proceedings
that Collateral Agent may deem necessary or desirable for the collection of any
of the Collateral or otherwise to enforce the rights of Collateral Agent with
respect to any of the Collateral;

 

(e)           to pay or discharge taxes or Liens (other than Liens permitted
under this Agreement or the Credit Agreement) levied or placed upon or
threatened against the Collateral, the legality or validity thereof and the
amounts necessary to discharge the same to be determined by Collateral Agent in
its sole discretion, any such payments made by Collateral Agent to become
obligations of such Grantor to Collateral Agent, due and payable immediately
without demand; and

 

(f)            generally to sell, transfer, pledge, make any agreement with
respect to or otherwise deal with any of the Collateral as fully and completely
as though Collateral Agent were the absolute owner thereof for all purposes, and
to do, at Collateral Agent’s option and Grantors’ expense, at any time or from
time to time, all acts and things that Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and Collateral Agent’s security
interest therein in order to effect the intent of this Agreement, all as fully
and effectively as such Grantor might do.

 

12

--------------------------------------------------------------------------------


 

Section 10.                                   Collateral Agent May Perform.

 

Upon the occurrence and during the continuation of any Event of Default, if any
Grantor fails to perform any agreement contained herein, Collateral Agent may
itself perform, or cause performance of, such agreement, and the expenses of
Collateral Agent incurred in connection therewith shall be payable by Grantors
under Section 14(b).

 

Section 11.                                   Standard of Care.

 

The powers conferred on Collateral Agent hereunder are solely to protect its
interest in the Collateral and shall not impose any duty upon it to exercise any
such powers.  Except for the exercise of reasonable care in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, Collateral Agent shall have no duty as to any Collateral or as to
the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral.  Collateral Agent shall be deemed
to have exercised reasonable care in the custody and preservation of Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which Collateral Agent accords its own property.

 

Section 12.                                   Remedies.

 

(a)           Generally.  If (i) any Event of Default (as defined in the Credit
Agreement), (ii) with respect to Borrower and Holdings only, the occurrence of
an Early Termination Date (as defined in a Master Agreement in the form prepared
by the International Swap and Derivatives Association, Inc. or a similar event
under any similar swap agreement) under any Lender Hedge Agreement, or (iii) an
“Event of Default” under the Senior Notes and Senior Indentures (each such
occurrence being an “Event of Default” for purposes of this Agreement) shall
have occurred and be continuing, Collateral Agent may exercise in respect of the
Collateral of the relevant Grantors (which, in case of an Event of Default
described in clause (ii) above shall be limited to Borrower and Holdings), in
addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a Collateral Agent on default
under the UCC (whether or not the UCC applies to the affected Collateral), and
also may (i) enter onto the property where any Collateral is located and take
possession thereof with or without judicial process, (ii) prior to the
disposition of the Collateral, store, process, repair or recondition the
Collateral or otherwise prepare the Collateral for disposition in any manner to
the extent Collateral Agent deems appropriate, (iii) take possession of any
relevant Grantor’s premises or place custodians in exclusive control thereof,
remain on such premises and use the same and any of such Grantor’s equipment for
the purpose of completing any work in process, taking any actions described in
the preceding clause (ii) and collecting any Secured Obligation, (iv) without
notice except as specified below, sell the Collateral or any part thereof in one
or more parcels at public or private sale, at any of Collateral Agent’s offices
or elsewhere, for cash, on credit or for future delivery, at such time or times
and at such price or prices and upon such other terms as Collateral Agent may
deem commercially reasonable, and (v) without notice to any Grantor, transfer to
or to register in the name of Collateral Agent or any of its nominees any or all
of the Securities Collateral, Mortgage Loans and Mortgage Loan Documents. 
Collateral Agent, any Lender or Hedge Exchanger or any Senior Note Holder or
Trustee may be the purchaser of any or all of the Collateral at any such sale
and Collateral Agent, as

 

13

--------------------------------------------------------------------------------


 

agent for and representative of Lenders, Hedge Exchangers and Senior Note
Holders (but not any Lender, Hedge Exchanger or Senior Note Holder in its
individual capacity unless Requisite Obligees (as defined in Section 16(a))
shall otherwise agree in writing), shall be entitled, for the purpose of bidding
and making settlement or payment of the purchase price for all or any portion of
the Collateral sold at any such public sale, to use and apply any of the Secured
Obligations as a credit on account of the purchase price for any Collateral
payable by Collateral Agent at such sale.  Each purchaser at any such sale shall
hold the property sold absolutely free from any claim or right on the part of
any Grantor, and each Grantor hereby waives (to the extent permitted by
applicable law) all rights of redemption, stay and/or appraisal which it now has
or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.  Each Grantor agrees that, to the extent notice
of sale shall be required by law, at least ten days’ notice to such Grantor of
the time and place of any public sale or the time after which any private sale
is to be made shall constitute reasonable notification.  Collateral Agent shall
not be obligated to make any sale of Collateral regardless of notice of sale
having been given.  Collateral Agent may adjourn any public or private sale from
time to time by announcement at the time and place fixed therefor, and such sale
may, without further notice, be made at the time and place to which it was so
adjourned.  Each Grantor hereby waives any claims against Collateral Agent
arising by reason of the fact that the price at which any Collateral may have
been sold at such a private sale was less than the price which might have been
obtained at a public sale, even if Collateral Agent accepts the first offer
received and does not offer such Collateral to more than one offeree.  If the
proceeds of any sale or other disposition of the Collateral (after equal and
ratable application of such proceeds to the Secured Obligations to the extent
then due and payable) are insufficient to pay in full all of the Secured
Obligations, Grantors shall be jointly and severally liable for the deficiency
and the fees of any attorneys employed by Collateral Agent to collect such
deficiency.  Each Grantor further agrees that a breach of any of the covenants
contained in this Section will cause irreparable injury to Collateral Agent,
that Collateral Agent has no adequate remedy at law in respect of such breach
and, as a consequence, that each and every covenant contained in this Section
shall be specifically enforceable against such Grantor, and each Grantor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that no default has occurred
giving rise to the Secured Obligations becoming due and payable prior to their
stated maturities.

 

(b)           Securities Collateral.

 

(i)            Each Grantor recognizes that, by reason of certain prohibitions
contained in the Securities Act and applicable state securities laws, Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Securities Collateral conducted without prior registration or qualification of
such Securities Collateral under the Securities Act and/or such state securities
laws, to limit purchasers to those who will agree, among other things, to
acquire the Securities Collateral for their own account, for investment and not
with a view to the distribution or resale thereof.  Each Grantor acknowledges
that any such private sales may be at prices and on terms less favorable than
those obtainable through a public sale without such restrictions (including a
public offering made pursuant to a registration statement under the Securities
Act) and, notwithstanding such circumstances and the registration rights granted
to Collateral Agent by such Grantor pursuant hereto, each Grantor agrees that
any such private sale shall be deemed to have been made in a commercially
reasonable manner and that

 

14

--------------------------------------------------------------------------------


 

Collateral Agent shall have no obligation to engage in public sales and no
obligation to delay the sale of any Securities Collateral for the period of time
necessary to permit the issuer thereof to register it for a form of public sale
requiring registration under the Securities Act or under applicable state
securities laws, even if such issuer would, or should, agree to so register it. 
If Collateral Agent determines to exercise its right to sell any or all of the
Securities Collateral, upon written request, each Grantor shall and shall cause
each issuer of any Pledged Interests to be sold hereunder from time to time to
furnish to Collateral Agent all such information as Collateral Agent may request
in order to determine the number of shares and other instruments included in the
Securities Collateral which may be sold by Collateral Agent in exempt
transactions under the Securities Act and the rules and regulations of the
Securities and Exchange Commission thereunder, as the same are from time to time
in effect.

 

(ii)           If Collateral Agent shall determine to exercise its right to sell
all or any of the Securities Collateral pursuant to this Section, each Grantor
agrees that, upon request of Collateral Agent (which request may be made by
Collateral Agent in its sole discretion), such Grantor will, at its own expense
(A) execute and deliver, and cause each issuer of the Securities Collateral
contemplated to be sold and the directors and officers thereof to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts and things, as may be necessary or, in the opinion of Collateral
Agent, advisable to register such Securities Collateral under the provisions of
the Securities Act and to cause the registration statement relating thereto to
become effective and to remain effective for such period as prospectuses are
required by law to be furnished, and to make all amendments and supplements
thereto and to the related prospectus which, in the opinion of Collateral Agent,
are necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto; (B) use its best efforts to qualify the
Securities Collateral under all applicable state securities or “Blue Sky” laws
and to obtain all necessary governmental approvals for the sale of the
Securities Collateral, as requested by Collateral Agent; (C) cause each such
issuer to make available to its security holders, as soon as practicable, an
earnings statement which will satisfy the provisions of Section 11(a) of the
Securities Act; (D) do or cause to be done all such other acts and things as may
be necessary to make such sale of the Securities Collateral or any part thereof
valid and binding and in compliance with applicable law; and (E) bear all costs
and expenses, including reasonable attorneys’ fees, of carrying out its
obligations under this Section.

 

(iii)          Without limiting the generality of subsections 11.2 and 11.3 of
the Credit Agreement, in the event of any public sale described herein, each
Grantor agrees to indemnify and hold harmless Collateral Agent, each Lender,
each Hedge Exchanger and each Senior Note Holder and each of their respective
directors, officers, employees and agents from and against any loss, fee, cost,
expense, damage, liability or claim, joint or several, to which any such Persons
may become subject or for which any of them may be liable, under the Securities
Act or otherwise, insofar as such losses, fees, costs, expenses, damages
(excluding consequential damages), liabilities or claims (or any litigation
commenced or threatened in respect thereof) arise out of or are based upon an
untrue statement or alleged untrue statement of a material fact contained in any
preliminary prospectus, registration

 

15

--------------------------------------------------------------------------------


 

statement, prospectus or other such document published or filed in connection
with such public sale, or any amendment or supplement thereto, or arise out of
or are based upon the omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein
not misleading, and will reimburse Collateral Agent and such other Persons for
any legal or other expenses reasonably incurred by Collateral Agent and such
other Persons in connection with any litigation, of any nature whatsoever,
commenced or threatened in respect thereof (including any and all fees, costs
and expenses whatsoever reasonably incurred by Collateral Agent and such other
Persons and counsel for Collateral Agent and such other Persons in
investigating, preparing for, defending against or providing evidence, producing
documents or taking any other action in respect of, any such commenced or
threatened litigation or any claims asserted).  This indemnity shall be in
addition to any liability which any Grantor may otherwise have and shall extend
upon the same terms and conditions to each Person, if any, that controls
Collateral Agent or such Persons within the meaning of the Securities Act.

 

Section 13.                                   Application of Proceeds.

 

Except as expressly provided elsewhere in this Agreement, all proceeds received
by Collateral Agent after an Event of Default and an acceleration of the Loan
Obligations, the Note Obligations and /or the Hedge Obligations in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral shall be applied by Collateral Agent first, to the payment of all
costs and expenses of such sale, collection or other realization, including
reasonable out-of-pocket costs and expenses to Collateral Agent and its agents
and counsel, and all other expenses, liabilities and advances made or incurred
by Collateral Agent in connection therewith, and all amounts for which
Collateral Agent is entitled to indemnification hereunder, and to the payment of
all costs and expenses paid or incurred by Collateral Agent in connection with
the exercise of any right or remedy hereunder, all in accordance with the terms
of this Agreement; second, equally and ratably to the payment of the Secured
Obligations (it being understood that (a) in the event of an Event of Default
under the Senior Notes and Senior Indentures and the acceleration thereof,
Collateral Agent shall deliver that portion of any proceeds allocable to the
Senior Notes to the Trustees for the Senior Note Holders and (b) no proceeds
received in respect of Collateral owned by a Grantor other than Borrower and
Holdings may be applied to the payment of any Hedge Obligations); and third,
after all of the Secured Obligations shall have been paid in full, any surplus
then remaining shall be paid to Grantor.

 

Section 14.                                   Indemnity and Expenses.

 

(a)           Grantors jointly and severally agree to indemnify Collateral
Agent, each Lender and each Senior Note Holder, and Borrower and Holdings agree
to indemnify each Hedge Exchanger, from and against any and all claims, losses
and liabilities in any way relating to, growing out of or resulting from this
Agreement and the transactions contemplated hereby (including without limitation
enforcement of this Agreement).

 

16

--------------------------------------------------------------------------------


 

(b)           The foregoing indemnification shall apply whether or not such
indemnified liabilities are in any way or to any extent owed, in whole or in
part, under any claim or theory of strict liability, or are caused, in whole or
in part, by any negligent act or omission of any kind by Collateral Agent or any
Lender, Hedge Exchanger or Senior Note Holder (each, an “Indemnitee”); provided
that Grantors shall not have any obligation to any Indemnitee hereunder with
respect to (i) any indemnified liabilities to the extent they arise solely from
the gross negligence or willful misconduct of that Indemnitee as determined by a
final judgment of a court of competent jurisdiction and (ii) disputes solely
between Indemnitees which do not arise out of or as a result of any such
indemnified liabilities.

 

(c)           Grantors jointly and severally agree to pay to Collateral Agent
upon demand the amount of any and all out-of-pocket costs and expenses,
including the reasonable fees and expenses of its counsel and of any experts and
agents, that Collateral Agent may incur in connection with (i) the
administration of this Agreement, (ii) the custody, preservation, use or
operation of, or the sale of, collection from, or other realization upon, any of
the Collateral, (iii) the exercise or enforcement of any of the rights of
Collateral Agent hereunder, or (iv) the failure by any Grantor to perform or
observe any of the provisions hereof.

 

(d)           The obligations of Grantors in this Section 14 shall survive the
termination of this Agreement and the discharge of Grantors’ other obligations
under this Agreement, the Lender Hedge Agreements, the Credit Agreement, the
other Loan Documents, Senior Notes and the Senior Indenture.

 

Section 15.                                   Continuing Security Interest;
Transfer of Loans; Termination and Release.

 

(a)           This Agreement shall create a continuing security interest in the
Collateral and shall (i) remain in full force and effect until the payment in
full of the Loan Obligations and the cancellation or termination of the
Commitments and the cancellation or expiration of all outstanding Letters of
Credit under the Credit Agreement, (ii) be binding upon Grantors and their
respective successors and assigns, and (iii) inure, together with the rights and
remedies of Collateral Agent hereunder, to the benefit of Collateral Agent and
its successors, transferees and assigns.  Without limiting the generality of the
foregoing clause (iii), (A) but subject to the provisions of subsection 11.1 of
the Credit Agreement, any Lender may assign or otherwise transfer any Loans held
by it to any other Person, and such other Person shall thereupon become vested
with all the benefits in respect thereof granted to Lenders herein or otherwise
and (B) any Hedge Exchanger may assign or otherwise transfer any Lender Hedge
Agreement to which it is a party to any other Person in accordance with the
terms of such Lender Hedge Agreement, and such other Person shall thereupon
become vested with all the benefits in respect thereof granted to Hedge
Exchangers herein or otherwise.

 

(b)           Upon the payment in full of all Loan Obligations and the
cancellation or termination of the Commitments and the cancellation or
expiration of all outstanding Letters of Credit under the Credit Agreement, the
security interest granted hereby shall terminate and all rights to the
Collateral shall revert to the applicable Grantors.  Upon any such termination
Collateral Agent will, at Grantors’ expense, execute and deliver to Grantors
such documents as Grantors shall reasonably request to evidence such
termination.  In addition, upon the proposed sale, transfer or other disposition
of any Collateral by a Grantor in accordance with the Credit Agreement for which
such Grantor desires to obtain a security interest release from Collateral
Agent, such

 

17

--------------------------------------------------------------------------------


 

Grantor shall deliver an Officers’ Certificate (i) stating that the Collateral
subject to such disposition is being sold, transferred or otherwise disposed of
in compliance with the terms of the Credit Agreement, (ii) specifying the
Collateral being sold, transferred or otherwise disposed of in the proposed
transaction and (iii) stating that at the time of and after giving effect to
such sale, transfer or other disposition of the Collateral and application of
proceeds thereof, there is and shall be no Event of Default under the Senior
Notes or the Senior Indentures.  Upon the receipt of such Officers’ Certificate,
Collateral Agent shall, at such Grantor’s expense, so long as Collateral Agent
has no reason to believe that the Officers’ Certificate delivered by such
Grantor with respect to such sale is not true and correct, promptly execute and
deliver such releases of its security interest in such Collateral which is to be
so sold, transferred or disposed of, as may be reasonably requested by such
Grantor.

 

Section 16.                                   Collateral Agent as Agent.

 

(a)           Collateral Agent has been appointed to act as Collateral Agent
hereunder by Lenders and, by their acceptance of the benefits hereof, Hedge
Exchangers and the Senior Note Holders and Trustees.  Collateral Agent shall be
obligated, and shall have the right hereunder, to make demands, to give notices,
to exercise or refrain from exercising any rights, and to take or refrain from
taking any action (including without limitation the release or substitution of
Collateral), solely in accordance with this Agreement and the Credit Agreement;
provided that Collateral Agent shall exercise, or refrain from exercising, any
remedies provided for in Section 12 in accordance with the instructions of
(i) Requisite Lenders or (ii) after payment in full of all Obligations under the
Credit Agreement and the cancellation or expiration of all Letters of Credit
under the Credit Agreement and the termination of the Commitments, (A) the
holders of a majority of the aggregate notional amount under all Lender Hedge
Agreements (including Lender Hedge Agreements that have been terminated) or (B)
if all Lender Hedge Agreements have been terminated in accordance with their
terms, the aggregate amount then due and payable (exclusive of expenses and
similar payments but including any early termination payments then due) under
such Lender Hedge Agreements (Requisite Lenders or, if applicable, such holders
being referred to herein as “Requisite Obligees”).  In furtherance of the
foregoing provisions of this Section 16(a), each Hedge Exchanger and the Senior
Note Holders and Trustees, by acceptance of the benefits hereof, agrees that
each of them shall have no right individually to realize upon any of the
Collateral hereunder, it being understood and agreed by such Hedge Exchanger and
Senior Note Holders and Trustees, that all rights and remedies hereunder may be
exercised solely by Collateral Agent for the benefit of Lenders, Hedge
Exchangers and the Senior Note Holders and Trustees in accordance with the terms
of this Section 16(a).

 

(b)           Collateral Agent shall at all times be the same Person that is
Administrative Agent under the Credit Agreement.  Written notice of resignation
by Administrative Agent pursuant to subsection 10.5 of the Credit Agreement
shall also constitute notice of resignation as Collateral Agent under this
Agreement; removal of Administrative Agent pursuant to subsection 10.5 of the
Credit Agreement shall also constitute removal as Collateral Agent under this
Agreement; and appointment of a successor Administrative Agent pursuant to
subsection 10.5 of the Credit Agreement shall also constitute appointment of a
successor Collateral Agent under this Agreement.  Upon the acceptance of any
appointment as Administrative Agent under subsection 10.5 of the Credit
Agreement by a successor Administrative Agent, that successor Administrative
Agent shall

 

18

--------------------------------------------------------------------------------


 

thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring or removed Collateral Agent under this Agreement, and
the retiring or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, securities and other
items of Collateral held hereunder, together with all records and other
documents necessary or appropriate in connection with the performance of the
duties of the successor Collateral Agent under this Agreement, and (ii) execute
and deliver to such successor Collateral Agent such amendments to financing
statements, and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Collateral Agent of the
security interests created hereunder, whereupon such retiring or removed
Collateral Agent shall be discharged from its duties and obligations under this
Agreement.  After any retiring or removed Collateral Agent’s resignation or
removal hereunder as Collateral Agent, the provisions of this Agreement shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was Collateral Agent hereunder.

 

(c)           Collateral Agent shall not be deemed to have any duty whatsoever
with respect to any Hedge Exchanger until it shall have received written notice
in form and substance satisfactory to Collateral Agent from a Grantor or the
Hedge Exchanger as to the existence and terms of the applicable Lender Hedge
Agreement.

 

Section 17.                                   Additional Grantors.

 

The initial Subsidiary Grantors hereunder shall be such of the Subsidiaries of
Borrower and Holdings as are signatories hereto on the date hereof.  From time
to time subsequent to the date hereof, additional Subsidiaries of Borrower and
Holdings may become parties hereto as additional Grantors (each an “Additional
Grantor”), by executing a Counterpart substantially in the form of Exhibit III
annexed hereto (each, a “Counterpart”).  Upon delivery of any such Counterpart
to Collateral Agent, notice of which is hereby waived by Grantors, each such
Additional Grantor shall be a Grantor and shall be as fully a party hereto as if
such Additional Grantor were an original signatory hereto.  Each Grantor
expressly agrees that its obligations arising hereunder shall not be affected or
diminished by the addition or release of any other Grantor hereunder, nor by any
election of Collateral Agent not to cause any Subsidiary of Borrower and
Holdings to become an Additional Grantor hereunder.  This Agreement shall be
fully effective as to any Grantor that is or becomes a party hereto regardless
of whether any other Person becomes or fails to become or ceases to be a Grantor
hereunder.

 

Section 18.                                   Amendments; Etc.

 

No amendment, modification, termination or waiver of any provision of this
Agreement, and no consent to any departure by any Grantor therefrom, shall in
any event be effective unless the same shall be in writing and signed by
Collateral Agent and, in the case of any such amendment or modification, by
Grantors; provided this Agreement may be modified by the execution of a
Counterpart by an Additional Grantor in accordance with Section 18 and Grantors
hereby waive any requirement of notice of or consent to any such amendment.  Any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which it was given.

 

19

--------------------------------------------------------------------------------


 

Section 19.                                   Notices.

 

Any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served or sent by telefacsimile or United
States mail or courier service and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of telefacsimile, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed; provided that notices to Collateral Agent shall
not be effective until received.  For the purposes hereof, the address of each
party hereto shall be as provided in subsection 11.8 of the Credit Agreement or
as set forth under such party’s name on the signature pages hereof or such other
address as shall be designated by such party in a written notice delivered to
the other parties hereto.

 

Section 20.                                   Failure or Indulgence Not Waiver;
Remedies Cumulative.

 

No failure or delay on the part of Collateral Agent in the exercise of any
power, right or privilege hereunder shall impair such power, right or privilege
or be construed to be a waiver of any default or acquiescence therein, nor shall
any single or partial exercise of any such power, right or privilege preclude
any other or further exercise thereof or of any other power, right or
privilege.  All rights and remedies existing under this Agreement are cumulative
to, and not exclusive of, any rights or remedies otherwise available.

 

Section 21.                                   Severability.

 

In case any provision in or obligation under this Agreement shall be invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining provisions or obligations, or of such provision
or obligation in any other jurisdiction, shall not in any way be affected or
impaired thereby.

 

Section 22.                                   Headings.

 

Section and subsection headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

 

Section 23.                                   Governing Law; Terms; Rules of
Construction.

 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING WITHOUT LIMITATION SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK), WITHOUT REGARD
TO CONFLICTS OF LAWS PRINCIPLES, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT
THE PERFECTION OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN
RESPECT OF ANY PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.  Unless otherwise defined herein or in the
Credit Agreement, terms used in Articles 8 and 9 of the Uniform Commercial Code
in the State of New York are used herein as therein defined.  The rules of
construction set forth in subsection 1.3 of the Credit Agreement shall be
applicable to this Agreement mutatis mutandis.

 

20

--------------------------------------------------------------------------------


 

Section 24.                                   Consent to Jurisdiction and
Service of Process.

 

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY GRANTOR ARISING OUT OF OR RELATING
TO THIS AGREEMENT, OR ANY OBLIGATIONS HEREUNDER, MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE , COUNTY AND CITY OF NEW
YORK.  BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH GRANTOR, FOR ITSELF AND
IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS;
(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF
ALL PROCESS IN ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED
OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO SUCH GRANTOR AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 19; (IV) AGREES THAT SERVICE AS PROVIDED IN
CLAUSE (III) ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER SUCH
GRANTOR IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; (V) AGREES THAT COLLATERAL AGENT
RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
BRING PROCEEDINGS AGAINST SUCH GRANTOR IN THE COURTS OF ANY OTHER JURISDICTION;
AND (VI) AGREES THAT THE PROVISIONS OF THIS SECTION 24 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

 

Section 25.                                   Waiver of Jury Trial.

 

GRANTORS AND COLLATERAL AGENT HEREBY AGREE TO WAIVE THEIR RESPECTIVE RIGHTS TO A
JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT.  The scope of this waiver is intended to be all-encompassing of any
and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including without limitation contract claims, tort
claims, breach of duty claims, and all other common law and statutory claims. 
Each Grantor and Collateral Agent acknowledge that this waiver is a material
inducement for Grantors and Collateral Agent to enter into a business
relationship, that Grantors and Collateral Agent have already relied on this
waiver in entering into this Agreement and that each will continue to rely on
this waiver in their related future dealings.  Each Grantor and Collateral Agent
further warrant and represent that each has reviewed this waiver with its legal
counsel, and that each knowingly and voluntarily waives its jury trial rights
following consultation with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 25 AND EXECUTED BY EACH OF
THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT.  In the event of
litigation, this Agreement may be filed as a written consent to a trial by the
court.

 

21

--------------------------------------------------------------------------------


 

Section 26.                                   Counterparts.

 

This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document.

 

 [Remainder of page intentionally left blank]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Grantors and Collateral Agent have caused this Agreement to
be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

 

LA QUINTA INVESTMENTS, INC.

 

 

 

LA QUINTA REALTY CORP.

 

 

 

LQI ACQUISITION CORPORATION

 

 

 

LA QUINTA LEASING COMPANY

 

 

 

LQ-WB, LLC

 

 

 

MOC HOLDING COMPANY

 

 

 

 

 

 

 

By:

/s/ Steven J. Flowers

 

 

 

 

 

On behalf of each of the entities
immediately preceding this signature block

 

 

 

 

Name:

Steven J. Flowers

 

Title:

Treasurer

 

 

 

 

 

 

 

LA QUINTA INNS, INC.

 

 

 

LA QUINTA CORPORATION

 

 

 

LA QUINTA PROPERTIES, INC.

 

 

 

 

 

 

 

By:

/s/ Steven J. Flowers

 

 

 

 

 

On behalf of each of the entities
immediately preceding this signature block

 

 

 

 

Name:

Steven J. Flowers

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

LA QUINTA LODGING INVESTMENTS LLC

 

 

 

 

By:

/s/ Steven J. Flowers

 

 

Name:

Steven J. Flowers

 

Title:

Vice President

 

 

 

 

 

 

 

MEDITRUST HEALTH CORPORATION

 

 

 

MEDITRUST MORTGAGE INVESTMENTS, INC.

 

 

 

 

 

 

 

By:

/s/ David L. Rea

 

 

 

 

 

On behalf of each of the entities
immediately preceding this signature block

 

 

 

 

Name:

David L. Rea

 

Title:

Vice President and Treasurer

 

 

 

 

 

 

 

LA QUINTA BEVERAGE SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Wayne B. Goldberg

 

 

Name:

Wayne B. Goldberg

 

Title:

President and Secretary

 

 

 

 

 

 

 

CANADIAN IMPERIAL BANK OF
COMMERCE, as Collateral Agent

 

 

 

 

 

 

 

By:

/s/ Dean J. Decker

 

Name:

Dean J. Decker

 

Title:

Managing Director,

 

 

CIBC World Markets Corp., As Agent

 

 

 

 

 

23

--------------------------------------------------------------------------------